Case 9:20-cv-82041-RKA Document 1-1 Entered on FLSD Docket 11/08/2020 Page 1 of 1

JS44 (Rev. 12/12) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.

 

I, (a) PLAINTIFFS DEFENDANTS
MORRIS MARIL INVESTMENTS MANAGEMENT I, LLC D/B/A INVESTMENTS
LIMITED,
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) - (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

Levy & Levy, P.A., 1000 Sawgrass.Corporate Parkway, Suite 88
Sunrise, Florida 33323, Telephone: (954) 763-5722

(d) Check County Where Action Arose: MIAMI-DADE [] MONROE OO BROWARD PALM BEACH [MARTIN [1] ST.LUCIE [I INDIANRIVER [] OKEECHOBEE [J HIGHLANDS

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) HI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
(For Diversity Cases Only) and One Box for Defendant)

( 1 U.S. Government M 3 Federal Question PTF DEF PTF : DEF

Plaintiff (U.S. Government Not a Party) Citizen of This State (1 ©. (11 _ Incorporated or Principal Place O4 4

of Business In This State :

(1 2. U.S. Government o4 Diversity Citizen of Another State O12 [J 2 Incorporated and Principal Place ime Oo 5

Defendant (Indicate Citizenship of Parties in Item I/]} of Business In Another State

Citizen or Subject of a oO3 1 3. Foreign Nation OHeé¢ 6
Foreign Country

 

in One Box Only)

       

         

  

IV. NATURE OF SUIT (Place an wx" 1

   

     
       
   
 
    

       

  
 
 
  
   

  

   

   
 
   
    

 

 
 

   
  
 

       
  
 
  

       
 

    

 

 

 

 

 

 

i CONTRACT | 2 rors. SE FOREEITURE/PENALTY SO OTHER STATUTES ©
(71 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Dmg Related Seizure (1422 Appeal 28 USC 158 CO 375 False Claims Act
(120 Marine (] 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |[] 423 Withdrawal . C1 400 State Reapportionment
(1130 Miller Act [1 315 Airplane Product Product Liability DD 690 Other 28 USC 157 0 410 Antitrust
£1 140 Negotiable Instrument Liability CI 367 Health Care/ (1 430 Banks and Banking
(71150 Recovery of Overpayment [320 Assault, Libel & Pharmaceutical ROPERTY RIGHTS ( 450 Commerce
& Enforcement of Judgment Slander Personal Injury | 820 Copyrights ] (1 460 Deportation
(1151 Medicare Act [1 330 Federal Employers’ Product Liability [] 830 Patent (1 470 Racketeer Influenced and
(7 152 Recovery of Defaulted Liability ~ \[J 368 Asbestos Personal (0 840 Trademark Corrupt Organizations
Student Loans 1 340 Marine Injury Product ( 480 Consumer Credit
(Excl. Veterans) [1 345 Marine Product Liability . 1 490 Cable/Sat TV
(7 153 Recovery of Overpayment Liability PERSONAL PROPERTY Fair Labor Standards LJ 861 HIA (1395ff) 1 850 Securities/Commodities/
of Veteran’s Benefits [1 350 Motor Vehicle G 370 Other Fraud Act C1 862 Black Lung (923) Exchange
1 160 Stockholders’ Suits [1355 Motor Vehicle (1 371 Truth in Lending (1 720 Labor/Mgmt. Relations |] 863 DIWC/DIWW (405(g)) |] 890 Other Statutory Actions
(1 190 Other Contract Product Liability C1 380 Other Personal [J 740 Railway Labor Act [2.864 SSID Title XVI 1 891 Agricultural Acts
(1 195 Contract Product Liability |] 360 Other Personal Property Damage fe] 751 Family and Medical [1 865 RSI (405(g)) (1 893 Environmental Matters
(71 196 Franchise Injury (J 385 Property Damage Leave Act [1] 895 Freedom of Information
[1 362 Personal Injury - Product Liability C] 790 Other Labor Litigation Act
Med. Malpractice [791 Empl. Ret. Inc. C1 896 Arbitration
RE: CIVIL RIGHTS © EPRISONER PETITIONS | Security Act | FEDERAL TAX SUIFS (<j [1 899 Administrative Procedure
LJ 210 Land Condemnation L1440 Other Civil Rights Habeas Corpus: {1870 Taxes (U.S. Plaintiff Act/Review or Appeal of
0 220 Foreclosure (1) 441 Voting C1 463 Alien Detainee or Defendant) Agency Decision
(1 230 Rent Lease & Ejectment 442 Employment oO Se re ations to Vacate of BRS Third Party 26 o Beng nstitutionality of State
(1 240 Torts to Land Oo Ab3 Housing!” ons Other:
C1 245 Tort Product Liability [1445 Amer. w/Disabilities - |] 530 General : [MMIGRAFIO
[1 290 All Other Real Property Employment [I] 535 Death Penalty 462 Naturalization Application
. (1446 Amer. w/Disabilities - |] 540 Mandamus & Other |] 465 Other Immigration
Other 01 550 Civil Rights Actions
[1 448 Education C1 555 Prison Condition
560 Civil Detainee —
Conditions of
Confinement
Appeal to
Vv. ORIGIN (Place an “X” in One Box Only) ; . District os Remanded from
[1 Original CF 2 Removed from LI 3 Re-filed (See [] 4 Reinstatedor [] 5 Transferred from []. 6 Multidistrict Judge from Appellate Court
Proceeding State Court VI below) Reopened another district Litigation LC] / Magistrate
(specify) Judgment
VL RELATED/ a) Re-filed Case OYES “NO b) Related Cases OYES mf NO
(See instructions): ‘
RE-FILED CASE(S) JUDGE DOCKET NUMBER

 

Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):

VII. CAUSE OF ACTION the Family and Medical Leave Act, 29 U.S.C. 2601-2654 (“FMLA”), as temporarily modified pursuant to the

 

LENGTH OF TRIAL via days estimated (for both sides to try entire case)
VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND S CHECK YES only if demanded in complaint:
COMPLAINT: UNDER F.R.C.P. 23 JURY DEMAND: Yes (INo

 

ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE

DATE SIGNATURE OF ATTORNEY OF RECORD
it / z/ ZOZO

FOR OFFICE. USE ONLY
RECEIPT # : AMOUNT IFP JUDGE MAG JUDGE

 
